                Case 1:11-cr-01064-JB Document 154 Filed 03/03/20 Page 1 of 1
                Case 1:11-cr-01064-JB Document 153 Filed O2l27l2O Page 1 of 1
  AO 83 (Rev. 06/09) Summons in a Criminal Case

                                          TINITED STATES DISTRICT COURT
                                                   District of New   Mexico                       i:lLt-i)
                                                                                      i wnil sTAIs ili$Ti{srffi.ffit
                                                                                            Di$llrfi 0r ilflr'   M0000
             UNTTED STATES OF        AMERTCA                )
                             v.
                                                                                          20 HAft   -3 PH lr: 15
                                                                 caseNo' ro84      l:lffiIf;lfAtBffiqgg r'^n
                                                            )
                     Robert W Schmidt                       )
                         Defendant                          )

                                                 SI]MMONS IN A CRIMINAL CASE

         YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
 below to answer to one or more offenses or violations based on the following document filed with the court:

  E Indictment tr Superseding Indictnent n Information E Superseding Information n Complaint
  E Probation Violation Petition E Supervised Release Violation fl Violation Notice E Order of Court
                                     Petition

  Place:   U.S. District Court; 333 Lomas Blvd, NW                   Courhoom No.: Rio Grande Ctrm,                3.d   Floor
           Albuquerque, NM 87102
                                                                     Date and   Time:      3/12120 @9:30 anr
           Before Honorable Laura Fashi

This offense is briefly described as follows:
The defendant allegedly possessed alcohol and viewed sexually explicit material.

 Date:     2/27120
                                                                             \l     \to
                                                                                  Issuing oficer's s ignatu/e
                                                                                                                  -
                                                                 MITCHELL R. ELFERS, CLETRI! OF COURT
                                                                             Printed nante -and fifle



I declare under penalty ofperjury that I have:

(E*..ut"d     and returned this summons                          E   Returned this summons u,nexecuted

                                                                                   \.t-

                                                                            C*---W6er's             signature
